Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurewitz (Patent Publication 2014/0363059).
Regarding claim 1, Hurewitz discloses: an instore customer tracking and engagement system (abstract), the system comprising: 
a memory having computer-readable instructions stored therein ([0055] FIG. 3 is a schematic diagram of controller computer 240 that controls the operation of the virtual display 120. The controller 240 includes a computer processor 310 accessing a memory 350. The processor 310 could be a microprocessor manufactured by Intel Corporation of Santa Clara, Calif., or Advanced Micro Devices, Inc. of Sunnyvale, Calif. In one embodiment the memory 350 stores a gesture library 352 and programming 354 to control the functions of display 242.); 
a processor ([0055] FIG. 3 is a schematic diagram of controller computer 240 that controls the operation of the virtual display 120. The controller 240 includes a computer processor 310 accessing a memory 350. The processor 310 could be a microprocessor manufactured by Intel Corporation of Santa Clara, Calif., or Advanced Micro Devices, Inc. of Sunnyvale, Calif. In one embodiment the memory 350 stores a gesture library 352 and programming 354 to control the functions of display 242.) configured to: 
access customer identification data of one or more customers visiting a retail store ([0029] For example, customer 134 may walk into the retail store 101 and will be detected by a first sensor 170…  the first sensor 170 may be able to identify unique characteristics about this customer 134, such as facial characteristics or skeletal joint locations and kinetics. Although different sensors 170 are detecting the customer 134, computers can track the customer 134 moving from sensor 170 to sensor 170 to ensure that the data from the multiple sensors are associated with a single individual. [0115] The previous paragraph assumes that the sensors 170 identify customer 134 through the user of anatomical parameters that are related to a customer's body, such as facial or limb characteristics. Steps 1305 and 1310 can also be performed using sensors 170 that detect digital signatures or signatures from devices carried by the customer 134. For example, a customer's cellular phone may transmit signals containing a unique identifier, such as a Wi-Fi signal that emanates from a cellular phone when it attempts to connect to a Wi-Fi service. Technology to detect and identify customers using these signals is commercially available through Euclid of Palo Alto, Calif. Alternatively, the sensors 170 could include RFID readers that read RFID tags carried by an individual. The RFID tags may be embedded within loyalty cards that are provided by the retailer to its customers. In this alternative embodiment, steps 1305 and 1310 are implemented by detecting and comparing the ; 
determine a unique customer identity signature (UCIS) of each of the one or more customers based upon the customer identification data of the respective customer ([0058] The database 450 contains customer-related data that can be stored in pre-defined fields in a database table (or database objects in an object-oriented database environment). The database 450 may include, for each customer, a user ID, personal information such as name and address, on-line shopping history, in-store shopping history, web-browsing history, in-store tracking data, user preferences, saved product lists, a payment method uniquely associated with the customer such as a credit card number or store charge account number, a shopping cart, registered mobile device(s) associated with the customer, and customized content for that user, such as deals, coupons, recommended products, and other content customized based on the user's previous shopping history and purchase history. [0114] FIG. 13 shows a method 1300 for collecting customer data analytics in a physical retail store using store sensors 170 and store sensor server 230. In step 1305, a sensor 170 detects a customer 134 at a first location. The sensor 170 may be a motion sensor, video camera, or other type of sensor that can identify anatomical parameters for a customer 134. For example, a customer 134 may be recognized by a facial recognition, or by collecting a set of data related to the relative joint position and size of the customer 134's skeleton. Assuming that anatomical parameters are recognized that are sufficient to identify an individual, step 1310 determines whether the detected parameters for the customer 134 matches an existing profile stored within the store sensor server 230. In one embodiment, the store sensor server 230 has access to all profiles that have been created by monitoring customers through the sensors 170 in store 101. In another embodiment, a retailer may have multiple store locations 101, and the store sensor server 230 has access to all profiles ; 
track the activity of each of the customers within the retail store using the unique customer identity signature of the respective customer ([0067] Programming 760 serves to instruct the store sensor server 230 how to link the tracked movements of a customer 134 …to an identified customer in the customer database 450. As explained elsewhere, this linking typically occurs when a user being tracked by sensors 170 identify herself during her visit to the retail store 101, such as by making a purchase with a credit card, using a loyalty club member number, requesting services at, or delivery to, an address associated with the customer 134, or logging into the kiosk 160 or virtual display 120 using a customer identifier. When this happens, ; 
generate an offline clickstream for each of the one or more customers using the unique customer identity signature as the respective customer moves across the retail store ([021] The retail store system 100 also includes a customer follow-along system 102 to track customer movement within the retail space 101 and interaction with the physical retail products 110. The system 100 is designed to simultaneously track a virtual display customer 135 interacting with the virtual display 120 and a physical product customer 134 interacting with the physical retail products 110. [0026] The customer follow-along system 102 is useful to retailers ;  
a data analytics cloud platform communicatively coupled to processor, wherein the data analytics cloud platform is configured to analyze the offline clickstream of each of the one or more customers and to generate one or more of customer engagement and retail insights ([0111] In step 1230, shopping behavior, browsing data, and purchase data are collected for shopping behavior on mobile app 263, the e-commerce web store, or in person as recorded by the POS server 225 or the store sensor server 230. In step 1235 the shopping data is analyzed and used to create customized content. The customized content could include special sales promotions, loyalty rewards, coupons, product recommendations, and other such content. [0123] In step 1355, the system repeats steps 1305-1350 for a plurality of individuals within the retail store 101, and then aggregates that interaction data. The interaction data may include sensor data showing where and when customers moved throughout the store 101, or which products 110 the customers were most likely to view or interact with. The information could identify the number of individuals at a particular location; information about individuals interacting with a virtual display 120; information about interactions with particular products 110; or information about interactions between identified store clerks 137 and identified customers 134-135. This aggregated information can be shared with executives of the retailer to guide the executives in making better decisions for the retailer, or can be shared with manufacturers 290 to ; and 
a personalized engagement module communicatively coupled to the data analytics cloud platform and configured to facilitate direct and/or in-direct engagement with the customers based upon the customer engagement and retail insights ([0107] FIG. 12 is a flow chart demonstrating a method for creating customized content and analyzing shopping data for a customer. In step 1210, a cross-platform user identifier is created for a customer. This could be a unique numerical identifier associated with the customer. In alternative embodiments, the user ID could be a loyalty program account number, a credit card number, a username, an email address, a phone number, or other such information. The user ID must be able to uniquely identify a customer making purchases and shopping across multiple retail platforms, such as mobile, website, and in-store shopping. [0108] Creating the user ID requires at least associating the user ID with an identity of the customer 135, but could also include .
Regarding claims 2, and 14, Hurewitz discloses:
wherein the processor is configured to receive the customer identification data from one or more sensors located within the retail store ([0029] For example, customer 134 may walk into the retail store 101 and will be detected by a first sensor 170…  the first sensor 170 may be able to identify unique characteristics about this customer 134, such as facial characteristics or skeletal joint locations and kinetics. Although different sensors 170 are detecting the customer 134, computers can track the customer 134 moving from sensor 170 to sensor 170 to ensure that the data from the multiple sensors are associated with a single individual. [0032] If during a later visit the customer 134 chooses to self-.
Regarding claim 3, Hurewitz discloses:
wherein the processor is configured to receive demographics, colour of the clothes, pattern of clothes, visual attributes, or combinations thereof of each customer ( [004] The sensors can distinguish .
Regarding claim 4, Hurewitz discloses:
wherein the one or more sensors are configured to: 
detect presence of one or more customers in the retail store ([0052] Devices 136, 139 also preferably include a geographic location indicator 261, 291. The location indicators 261, 291 may be use global positioning system (GPS) tracking, but the indicators 261, 291 may use other methods of determining a location of the devices 136, 139. For example, the device location could be determined by triangulating location via cellular phone towers or Wi-Fi hubs. In an alternative embodiment, locators 261, 291 could be omitted. In this embodiment the system 200 could identify the location of the devices 136, 139 by detecting the presence of wireless signals from wireless interfaces 265, 295 within retail store 101.  [0065] The programming 750 is responsible for ensuring that the processor 710 performs several important processes on the data received from the sensors 170. In particular, programming 752 instructs the processor 710 how to track a single customer 134 based on characteristics received from ; and 
obtain a mobile number, a photograph, social media information, mobile app information, or combinations thereof of each of the one or more customers ([0028] Sensors 170 may take the form of visual or infrared cameras that view different areas of the retail store space 101. Computers could analyze those images to locate individual customers 134, 135.  [0030] Location data for the customer 134 from each sensor is aggregated to determine the path that the customer 134 took through the store 101. The system 102 may also track which physical products 110 the customer 134 viewed, and which products were viewed as images on a virtual display 120. [0114] FIG. 13 shows a method 1300 for collecting customer data analytics in a physical retail store using store sensors 170 and store sensor server 230. In step 1305, a sensor 170 detects a customer 134 at a first location. The sensor 170 may be a motion sensor, video camera, or other type of sensor that can identify anatomical parameters for a customer 134. [0115] The previous paragraph assumes that the sensors 170 identify customer 134 through the user of anatomical parameters that are related to a customer's body, such as facial or limb characteristics. Steps 1305 and 1310 can also be performed using sensors 170 that detect digital signatures or signatures from devices carried by the customer 134. For example, a customer's cellular phone may transmit signals containing a unique identifier, such as a Wi-Fi signal that emanates from a cellular phone when it attempts to connect to a Wi-Fi service. Technology to detect and identify customers using these signals is commercially available through Euclid of Palo Alto, Calif. Alternatively, the sensors 170 could include RFID readers that read RFID tags carried by an individual. The RFID tags may be embedded within loyalty cards that are provided by the retailer to its customers. In this alternative embodiment, steps 1305 and 1310 are implemented by detecting and comparing the digital signatures (or other digital data) received from an item carried by the individual against the previously received data found in the profiles accessed by the store sensor server 230. [0117] The anatomical .
Regarding claim 5, Hurewitz discloses:
wherein the one or more sensors comprise a visible light camera, an infrared sensor, a thermal sensor, a pressure sensor, a microphone, an antenna, or combinations thereof ([0028] Sensors 170 may take the form of visual or infrared cameras that view different areas of the retail store space 101. [0033] In one embodiment of the virtual interactive product display 120, the sensors built into the display 120 can be used to analyze a customer's emotional reaction to 3D images on the display screen. Motion sensors or video cameras may record a customer's skeletal joint movement or facial expressions, and use that information to extrapolate how the customer felt about the particular feature of the product. [0114] FIG. 13 shows a method 1300 for collecting customer data analytics in a physical retail store using store sensors 170 and store sensor server 230. In step 1305, a sensor 170 detects a customer 134 at a first location. The sensor 170 may be a motion sensor, video camera, or other type of sensor that can identify anatomical parameters for a customer 134. [0119] In step 1335, the sensors 170 recognize an interaction between the customer 134 and a product 110 at a given location. This could be as simple as recognizing that the customer 134 looked at a product 110 for a particular amount of time. The information collected could also be more detailed. For example, the sensors 170 could determine that the customer 134 sat down on a couch or opened the doors of a model refrigerator. The product 110 may be identified by image analysis using a video camera sensor 170.).
Regarding claims 6 and 15, Hurewitz discloses:
wherein the processor is further configured to:
generate a unique customer detection signature [UCDS] for each customer as the customer enters the retail store ([0029] For example, customer 134 may walk into the retail store 101 and will be detected by a first sensor 170, for example a sensor 170 at the store's entrance. The particular customer 134's identity at that point is anonymous, which means that the system 102 cannot associate this customer 134 with identifying information such as the individual's name or a customer ID in a customer database. Nonetheless, the first sensor 170 may be able to identify unique characteristics about this customer 134, such as facial characteristics or skeletal joint locations and kinetics. As the customer 134 moves about the retail store 101, the customer 134 leaves the sensing zone of the first sensor 170 and enters a second zone of a second sensor 170. Each sensor 170 that detects the customer 134 provides information about the path that the customer 134 followed throughout the store 101. Although different sensors 170 are detecting the customer 134, computers can track the customer 134 moving from sensor 170 to sensor 170 to ensure that the data from the multiple sensors are associated with a single individual. [0032] If during a later visit the customer 134 chooses to self-identify at any point in the store 101, the customer 134's previous movements around the store can be retroactively associated with the customer 134. For example, if a customer 134 enters the store 101 and is tracked by sensors 170 within the store, the tracking information is initially anonymous. However, if during a subsequent visit (or later during the same visit) the customer 134 chooses to self-identify, for example by entering a customer ID into the virtual display 120, or providing a loyalty card number when making a purchase at POS 150, the previously anonymous tracking data can be assigned to that customer ID. Information, including which stores 101 the customer 134 visited and which products 110 the customer 134 viewed, can be used with the described methods to provide deals, rewards, and incentives to the customer 134 to personalize the customer 134's retail shopping experience.  ); 
determine if the unique customer identity signature (UCIS) is available for the respective customer ([0029] For example, customer 134 may walk into the retail store 101 and will be detected by ; 
track activities of the customer using the offline clickstream of the customer; and generate the unique customer identity signature (UCIS) for the customer if the UCIS is not available for the respective customer ([0031] If the customer 134 leaves the store 101 without self-identifying or making a purchase, and if the sensors 170 were unable to independently associate the customer 134 with a known customer in the store's customer database, the tracking data for that customer 134 may be stored and analyzed as anonymous tracking data (or an "anonymous profile"). When the same customer 134 returns to the store, it may be that the sensors 170 and the sensor analysis computers can identify the customer 134 as the same customer tracked during the previous visit. With this ability, it is possible to track the same customer 134 through multiple visits even if the customer 134 has not been associated with personal identifying information (e.g., their name, address, or customer ID number). [0065] The programming 750 is responsible for ensuring that the processor 710 performs several important processes on the data received from the sensors 170. In particular, programming 752 instructs the processor 710 how to track a single customer 134 based on characteristics received from .
Regarding claim 7, Hurewitz discloses:
wherein the processor is further configured to execute the computer-readable instructions to generate the unique customer identity signature (UCIS) for each of customer, in accordance with the relationship: UCIS = f (unique attributes of the customer, location, time); wherein the unique customer identity signature (UCIS) is a function of the attributes of the customer, the location of customer within the retail store and time ( [063] customer tracking profiles database 770. [0065] The programming 750 is responsible for ensuring that the processor 710 performs several important processes on the data received from the sensors 170. In particular, programming 752 instructs the processor 710 how to track a single customer 134 based on characteristics received from the sensors 170. The ability to track the customer 134 requires that the processor 710 not only detect the presence of the customer 134, but also assign unique parameters to that customer 134. These parameters allow the store sensor server to distinguish the customer 134 from other customers 135, recognize the customer 134 in the future, and compare the tracked customer 134 to customers that have been previously identified. As explained above, these characteristics may be physical characteristics of the .
Regarding claim 8, Hurewitz discloses:
wherein the processor is further configured to: generate the offline clickstream of each of the customer using NFG tags, RFID tags, Bluetooth tags, or combinations thereof received from the one or more sensors ([0115] The previous paragraph assumes that the sensors 170 identify customer 134 through the user of anatomical parameters that are related to a customer's body, such as facial or limb characteristics. Steps 1305 and 1310 can also be performed using sensors 170 that detect digital signatures or signatures from devices carried by the customer 134. For example, a customer's cellular phone may transmit signals containing a unique identifier, such as a Wi-Fi signal that emanates from a cellular phone when it attempts to connect to a Wi-Fi service. Technology to detect and identify customers using these signals is commercially available through Euclid of Palo Alto, Calif. Alternatively, the sensors 170 could include RFID readers that read RFID tags carried by an individual. The RFID tags may be embedded within loyalty cards that are provided by the retailer to its customers. In this alternative embodiment, steps 1305 and 1310 are implemented by detecting and comparing the digital signatures (or other digital data) received from an item carried by the individual against the previously received data found in the profiles accessed by the store sensor server 230. ); and track at least one of customer-to-customer and customer-to-product interactions using the generated offline clickstream as each customer navigates through the retail store ( [0119] In step 1335, the sensors 170 recognize an interaction between the customer 134 and a product 110 at a given location. This could be as simple as recognizing that the customer 134 looked at a product 110 for a particular amount of time. The information collected could also be more detailed. For example, the sensors 170 could determine that the customer 134 sat down on a couch or opened the doors of a model refrigerator. The product 110 may be identified by image analysis using a video camera sensor 170. Alternatively, the product 110 could be displayed at a predetermined location with the store 101, in which case the system 100 would know which product 110 the customer 134 interacted with based on the known location of the product .
Regarding claims 9, 16 and 20, Hurewitz discloses:
wherein the data analytics cloud platform is further configured to execute the computer-readable instructions to generate the customer and retail insights related to store optimization, staff positioning within the retail store, customer recommendations, visual merchandizing, marketing effectiveness, or combinations thereof ( [0030] Location data for the customer 134 from each sensor is aggregated to determine the path that the customer 134 took through the store 101. The system 102 may also track which physical products 110 the customer 134 viewed, and which products were viewed as images on a virtual display 120. A heat map of store shopping interactions can be provided for a single customer 134, or for many customers 134, 135. The heat maps can be strategically used to decide where to place physical products 110 on the retail floor, and which products should be displayed most prominently for optimal sales. [0032] If during a later visit the customer 134 chooses to self-identify at any point in the store 101, the customer 134's previous movements around the store can be retroactively associated with the customer 134. For example, if a customer 134 enters the store 101 and is tracked by sensors 170 within the store, the tracking information is initially anonymous. However, if during a subsequent visit (or later during the same visit) the customer 134 chooses to self-identify, for example by entering a customer ID into the virtual display 120, or providing a loyalty card number when making a purchase at POS 150, the previously anonymous tracking data can be assigned to that customer ID. Information, including which stores 101 the customer 134 visited and which products 110 the customer 134 viewed, can be used with the described methods to provide deals, rewards, and incentives to the customer 134 to personalize the customer 134's retail shopping experience. [0059] The product database server 216 is constructed similar to the customer information database server 215, with a network interface, a processor, and a memory. The data found in the memory in the product .
Regarding claim 10, Hurewitz discloses:
wherein the data analytics cloud platform is further configured to generate instore data, wherein the instore data comprises customer footfall count, store peel-off rate, marketing and campaign effectiveness, trial room conversions, or combinations thereof ( [0056] The controller 240 is able to analyze gesture data for customer 135 interaction with 3D rendered images at display 120. In the embodiment shown in FIG. 2, the controller 240 receives data from the product database server 216 and stores the data locally in memory 350. As explained below, this data includes recognized gestures for each product that might be displayed by the virtual product display. Data from the sensors 246 is received A/D converter 320 and analyzed by the processor 310. The sensor data can be used to control the display of images on display screen 242. For example, the gestures seen by the sensors 246 may be instructions to rotate the currently displayed 3D image of a product along a vertical axis. Alternatively, the controller 240 may interpret the sensor data to be passive user feedback to the displayed images as to how customers 135 interact with the 3D rendered images. For example, the server 220 may aggregate a "heat map" of gesture interactions by customers 135 with 3D images on product display .
Regarding claim 11, Hurewitz discloses:
wherein the personalized engagement module is further configured to facilitate direct and/or in-direct engagement with the customers via a plurality of communication channels, wherein the communication channels comprise email, SMS, mobile application, voice call, or combinations thereof .
Regarding claim 12, Hurewitz discloses:
wherein the personalized engagement module is further configured to transmit real-time customer interaction guidelines for the store staff, wherein the real-time customer interaction guidelines are delivered to the staff via a mobile app, an automated and interactive voice response system or a real-time message through SMS, email, or combinations thereof ([0002] The present application relates to the field of tracking customer behavior in a retail environment. More particularly, the described embodiments relate to a system and method for tracking customer behavior in a retail store, combining such data with data obtained from customer behavior in an online environment, and presenting such combined data to a retail store employee in a real-time interaction with the customer. [0005] Another embodiment of the present invention uses smart, wearable devices to provide customer information to store employees. An example of a smart wearable device is smart eyewear. An employee .
Regarding claim 13, Hurewitz discloses a computer-implemented method for tracking and engaging with the customers, the method comprising: 
accessing customer identification data of one or more customers visiting a retail store ([0029] For example, customer 134 may walk into the retail store 101 and will be detected by a first sensor 170…  the first sensor 170 may be able to identify unique characteristics about this customer 134, such as facial characteristics or skeletal joint locations and kinetics. Although different sensors 170 are detecting the customer 134, computers can track the customer 134 moving from sensor 170 to sensor 170 to ensure that the data from the multiple sensors are associated with a single individual. [0115] The previous paragraph assumes that the sensors 170 identify customer 134 through the user of anatomical parameters that are related to a customer's body, such as facial or limb characteristics. Steps 1305 and 1310 can also be performed using sensors 170 that detect digital signatures or signatures from devices carried by the customer 134. For example, a customer's cellular phone may transmit signals containing a unique identifier, such as a Wi-Fi signal that emanates from a cellular phone when it attempts to connect to a Wi-Fi service. Technology to detect and identify customers using these signals is commercially available through Euclid of Palo Alto, Calif. Alternatively, the sensors 170 could include RFID readers that read RFID tags carried by an individual. The RFID tags may be embedded within loyalty cards that are provided by the retailer to its customers. In this alternative embodiment, steps 1305 and ; 
determining a unique customer identity signature (UCIS) of each of the one or more customers, wherein the UCIS is based upon the customer identification data of the respective customer ([0058] The database 450 contains customer-related data that can be stored in pre-defined fields in a database table (or database objects in an object-oriented database environment). The database 450 may include, for each customer, a user ID, personal information such as name and address, on-line shopping history, in-store shopping history, web-browsing history, in-store tracking data, user preferences, saved product lists, a payment method uniquely associated with the customer such as a credit card number or store charge account number, a shopping cart, registered mobile device(s) associated with the customer, and customized content for that user, such as deals, coupons, recommended products, and other content customized based on the user's previous shopping history and purchase history. [0114] FIG. 13 shows a method 1300 for collecting customer data analytics in a physical retail store using store sensors 170 and store sensor server 230. In step 1305, a sensor 170 detects a customer 134 at a first location. The sensor 170 may be a motion sensor, video camera, or other type of sensor that can identify anatomical parameters for a customer 134. For example, a customer 134 may be recognized by a facial recognition, or by collecting a set of data related to the relative joint position and size of the customer 134's skeleton. Assuming that anatomical parameters are recognized that are sufficient to identify an individual, step 1310 determines whether the detected parameters for the customer 134 matches an existing profile stored within the store sensor server 230. In one embodiment, the store sensor server 230 has access to all profiles that have been created by monitoring customers through the sensors 170 in store 101. In another embodiment, a retailer may have multiple store locations 101, and the store sensor server 230 has access to all profiles created in ; 
tracking the activity of each of the customers within the retail store using the unique customer identity signature (UCIS) of the respective customer  ([0067] Programming 760 serves to instruct the store sensor server 230 how to link the tracked movements of a customer 134 …to an identified customer in the customer database 450. As explained elsewhere, this linking typically occurs when a user being tracked by sensors 170 identify herself during her visit to the retail store 101, such as by making a purchase with a credit card, using a loyalty club member number, requesting services at, or delivery to, an address associated with the customer 134, or logging into the kiosk 160 or virtual display 120 using a customer identifier. When this happens, the time and location of this event is matched against the visit path of the profiles to identify which customer 134 being tracked has identified herself. ; 
generating an offline clickstream for each of the one or more customers using the unique customer identity signature (UCIS) as the respective customer moves across the store ([021] The retail store system 100 also includes a customer follow-along system 102 to track customer movement within the retail space 101 and interaction with the physical retail products 110. The system 100 is designed to simultaneously track a virtual display customer 135 interacting with the virtual display 120 and a physical product customer 134 interacting with the physical retail products 110. [0026] The customer follow-along system 102 is useful to retailers who wish to understand the traffic patterns of customers 134, 135 around the floor of the retail store 101. To implement the tracking system, the retail space 101 is provided with a plurality of sensors 170. The sensors 170 are provided to detect customers 134, 135 ; 
analyzing the offline clickstream of each of the one or more customers  ([0111] In step 1230, shopping behavior, browsing data, and purchase data are collected for shopping behavior on mobile app 263, the e-commerce web store, or in person as recorded by the POS server 225 or the store sensor server 230. In step 1235 the shopping data is analyzed and used to create customized content. The customized content could include special sales promotions, loyalty rewards, coupons, product recommendations, and other such content. [0123] In step 1355, the system repeats steps 1305-1350 for a plurality of individuals within the retail store 101, and then aggregates that interaction data. The interaction data may include sensor data showing where and when customers moved throughout the store 101, or which products 110 the customers were most likely to view or interact with. The information could identify the number of individuals at a particular location; information about individuals interacting with a virtual display 120; information about interactions with particular products 110; or information about interactions between identified store clerks 137 and identified customers 134-135. This aggregated information can be shared with executives of the retailer to guide the executives in making better decisions for the retailer, or can be shared with manufacturers 290 to encourage improvements in product designs based upon the detected customer interactions with their products. The method 1300 then ends. [0112] In step 1240, the user ID is received at the virtual interactive product display 120. In step 1250 a request to view products is received, which is described in more detailed in the incorporated patent application. In step 1260, screen features are dynamically generated at interactive display 1240. For example, the dynamically generated screen features could include customized product recommendations presented on display 242; a welcome greeting with the customer's name; a list of products that the customer recently viewed; a display showing the number of rewards points that the customer 135 has earned; or a customized graphical user interface "skin" with user-selected colors or patterns. Many other types of customer-personalized screen features are contemplated and will be apparent to one skilled in the art. [0113] In step 1270, shopping behavior data ; and 
generating one or more of customer engagement and retail insights for facilitating direct and/ or in-direct engagement with the customers ([0107] FIG. 12 is a flow chart demonstrating a method for creating customized content and analyzing shopping data for a customer. In step 1210, a cross-platform user identifier is created for a customer. This could be a unique numerical identifier associated with the customer. In alternative embodiments, the user ID could be a loyalty program account number, a credit card number, a username, an email address, a phone number, or other such information. The user ID must be able to uniquely identify a customer making purchases and shopping across multiple retail platforms, such as mobile, website, and in-store shopping. [0108] Creating the user ID requires at least associating the user ID with an identity of the customer 135, but could also include creating a personal information profile 650 with name, address, phone number, credit card numbers, shopping preferences, and other similar information. The user ID and any other customer information associated with the customer 135 are stored in customer information database 450. [0112] In step 1240, the user ID is received at the virtual interactive product display 120. In step 1250 a request to view products is received, which is described in more detailed in the incorporated patent application. In step 1260, screen features are dynamically generated at interactive display 1240. For example, the dynamically generated screen features could include customized product recommendations presented on display 242; a welcome greeting with the customer's name; a list of products that the customer recently viewed; a display showing the number of rewards points that the customer 135 has earned; or a customized graphical user interface "skin" with user-selected colors or patterns. Many other types of customer-personalized screen features are contemplated and will be apparent to one skilled in the art. .
Regarding claim 17, Hurewitz discloses: an instore customer tracking and engagement system (abstract), the system comprising: 
a memory having computer-readable instructions stored therein [0055] FIG. 3 is a schematic diagram of controller computer 240 that controls the operation of the virtual display 120. The controller 240 includes a computer processor 310 accessing a memory 350. The processor 310 could be a microprocessor manufactured by Intel Corporation of Santa Clara, Calif., or Advanced Micro Devices, Inc. of Sunnyvale, Calif. In one embodiment the memory 350 stores a gesture library 352 and programming 354 to control the functions of display 242.); 
a processor ([0055] FIG. 3 is a schematic diagram of controller computer 240 that controls the operation of the virtual display 120. The controller 240 includes a computer processor 310 accessing a memory 350. The processor 310 could be a microprocessor manufactured by Intel Corporation of Santa Clara, Calif., or Advanced Micro Devices, Inc. of Sunnyvale, Calif. In one embodiment the memory 350 stores a gesture library 352 and programming 354 to control the functions of display 242.) configured to: 
access customer identification data of one or more customers visiting a retail store ([0029] For example, customer 134 may walk into the retail store 101 and will be detected by a first sensor 170…  the first sensor 170 may be able to identify unique characteristics about this customer 134, such as facial characteristics or skeletal joint locations and kinetics. Although different sensors 170 are detecting the customer 134, computers can track the customer 134 moving from sensor 170 to sensor 170 to ensure ; 
generate a unique customer detection signature [UCDS] for each of the one or more customers as the customer enters the retail store ([0029] For example, customer 134 may walk into the retail store 101 and will be detected by a first sensor 170, for example a sensor 170 at the store's entrance. The particular customer 134's identity at that point is anonymous, which means that the system 102 cannot associate this customer 134 with identifying information such as the individual's name or a customer ID in a customer database. Nonetheless, the first sensor 170 may be able to identify unique characteristics about this customer 134, such as facial characteristics or skeletal joint locations and kinetics. As the customer 134 moves about the retail store 101, the customer 134 leaves the sensing zone of the first sensor 170 and enters a second zone of a second sensor 170. Each sensor 170 that detects the customer 134 provides information about the path that the customer 134 followed throughout the store 101. Although different sensors 170 are detecting the customer 134, computers ; 
determine if a unique customer identity signature (UCIS) is associated with each of the one or more customer  ([0029] For example, customer 134 may walk into the retail store 101 and will be detected by a first sensor 170, for example a sensor 170 at the store's entrance. The particular customer 134's identity at that point is anonymous, which means that the system 102 cannot associate this customer 134 with identifying information such as the individual's name or a customer ID in a customer database. [0031] If the customer 134 leaves the store 101 without self-identifying or making a purchase, and if the sensors 170 were unable to independently associate the customer 134 with a known customer in the store's customer database, the tracking data for that customer 134 may be stored and analyzed as anonymous tracking data (or an "anonymous profile"). When the same customer 134 returns to the store, it may be that the sensors 170 and the sensor analysis computers can identify the customer 134 as the same customer tracked during the previous visit. With this ability, it is possible to ; 
generate the unique customer identity signature (UCIS) for the customers visiting the retail store for the first time, wherein the unique customer identity signature (UCIS) is a function of the attributes of the customer and the location of customer within the retail store and time  ([0031] If the customer 134 leaves the store 101 without self-identifying or making a purchase, and if the sensors 170 were unable to independently associate the customer 134 with a known customer in the store's customer database, the tracking data for that customer 134 may be stored and analyzed as anonymous tracking data (or an "anonymous profile"). When the same customer 134 returns to the store, it may be that the sensors 170 and the sensor analysis computers can identify the customer 134 as the same customer tracked during the previous visit. With this ability, it is possible to track the same customer 134 through multiple visits even if the customer 134 has not been associated with personal identifying information (e.g., their name, address, or customer ID number). [0065] The programming 750 is responsible for ensuring that the processor 710 performs several important processes on the data received from the sensors 170. In particular, programming 752 instructs the processor 710 how to track a single customer 134 based on characteristics received from the sensors 170. The ability to track the customer 134 requires that the processor 710 not only detect the presence of the customer 134, but also assign unique parameters to that customer 134. These parameters allow the store sensor server to distinguish the customer 134 from other customers 135, recognize the customer 134 in the future, and compare the tracked customer 134 to customers that have been previously identified. As explained above, these characteristics may be physical characteristics of the customer 134, or digital data signals received from devices (such as device 136) carried by the customer 134. Once the characteristics are defined by programming 752, they can be compared to characteristics 772 of profiles that already exist in the database 770. If there is a match to an existing profile, the customer 134 identified by ; 
track the activity of each of the customers within the retail store using the unique customer identity signature (UCIS) of the respective customer, wherein the activity comprises at least one of customer-to-customer and customer-to-product interactions ([0115] The previous paragraph assumes that the sensors 170 identify customer 134 through the user of anatomical parameters that are related to a customer's body, such as facial or limb characteristics. Steps 1305 and 1310 can also be performed using sensors 170 that detect digital signatures or signatures from devices carried by the customer 134. For example, a customer's cellular phone may transmit signals containing a unique identifier, such as a Wi-Fi signal that emanates from a cellular phone when it attempts to connect to a Wi-Fi service. Technology to detect and identify customers using these signals is commercially available through Euclid of Palo Alto, Calif. Alternatively, the sensors 170 could include RFID readers that read RFID tags carried by an individual. The RFID tags may be embedded within loyalty cards that are provided by the retailer to its customers. In this alternative embodiment, steps 1305 and 1310 are implemented by detecting and comparing the digital signatures (or other digital data) received from an item carried by the individual against the previously received data found in the profiles accessed by the store sensor server 230. [0119] In step 1335, the sensors 170 recognize an interaction between the customer 134 and a product 110 at a given location. This could be as simple as recognizing that the customer 134 looked at a product 110 for a particular amount of time. The information collected could also be more detailed. For example, the sensors 170 could determine that the customer 134 sat down on a couch or opened the doors of a model refrigerator. The product 110 may be identified by image analysis using a video camera sensor 170. Alternatively, the product 110 could be displayed at a predetermined location with the store 101, in which case the system 100 would know which product 110 the customer 134 interacted with based on the known location of the product 110 and the customer 134. These recognized product ; 
generate an offline clickstream for each of the one or more customers using the unique customer identity signature as the respective customer moves across the retail store ([021] The retail store system 100 also includes a customer follow-along system 102 to track customer movement within the retail space 101 and interaction with the physical retail products 110. The system 100 is designed to simultaneously track a virtual display customer 135 interacting with the virtual display 120 and a physical product customer 134 interacting with the physical retail products 110. [0026] The customer follow-along system 102 is useful to retailers who wish to understand the traffic patterns of customers 134, 135 around the floor of the retail store 101. To implement the tracking system, the retail space 101 is provided with a plurality of sensors 170. The sensors 170 are provided to detect customers 134, 135 as they visit different parts of the store 101. Each sensor 170 is located at a defined location within the physical store 101, and each sensor 170 is able to track the movement of an individual customer, such as customer 134, throughout the store 101. [0065] The programming 750 is responsible for ensuring that the processor 710 performs several important processes on the data received from the sensors 170. In particular, programming 752 instructs the processor 710 how to track a single customer 134 based on characteristics received from the sensors 170. The ability to track the customer 134 requires that the processor 710 not only detect the presence of the customer 134, but also assign unique parameters to that customer 134. These parameters allow the store sensor server to distinguish the customer 134 from other customers 135, recognize the customer 134 in the future, and compare the tracked customer 134 to customers that have been previously identified. As explained above, these characteristics may be physical characteristics of the customer 134, or digital data signals received from devices (such as device 136) carried by the customer 134. Once the characteristics are defined by programming 752, they can be compared to characteristics 772 of profiles that already exist in the ; and 
a data analytics cloud platform communicatively coupled to processor, wherein the data analytics cloud platform is configured to analyze the offline clickstream of each of the one or more customers and to generate one or more of customer engagement and retail insights  ([0111] In step 1230, shopping behavior, browsing data, and purchase data are collected for shopping behavior on mobile app 263, the e-commerce web store, or in person as recorded by the POS server 225 or the store sensor server 230. In step 1235 the shopping data is analyzed and used to create customized content. The customized content could include special sales promotions, loyalty rewards, coupons, product recommendations, and other such content. [0123] In step 1355, the system repeats steps 1305-1350 for a plurality of individuals within the retail store 101, and then aggregates that interaction data. The interaction data may include sensor data showing where and when customers moved throughout the store 101, or which products 110 the customers were most likely to view or interact with. The information could identify the number of individuals at a particular location; information about individuals interacting with a virtual display 120; information about interactions with particular products .
Regarding claim 18, Hurewitz discloses:
wherein the system further comprises a personalized engagement module configured to facilitate direct and/or in- direct engagement with the customers based upon the customer engagement and retail insights ([0107] FIG. 12 is a flow chart demonstrating a method for creating customized content and analyzing shopping data for a customer. In step 1210, a cross-platform user identifier is created for a customer. This could be a unique numerical identifier associated with the customer. In alternative embodiments, the user ID could be a loyalty program account number, a credit 
Regarding claim 19, Hurewitz discloses:
wherein the processor is configured to receive the customer identification data from one or more sensors located within the store , wherein the one or more sensors comprise a visible light camera, an infrared sensor, a thermal sensor, a pressure sensor, a microphone, an antenna, or combinations thereof ([0029] For example, customer 134 may walk into the retail store 101 and will be detected by a first sensor 170…  the first sensor 170 may be able to identify unique characteristics about this customer 134, such as facial characteristics or skeletal joint locations and kinetics. Although different sensors 170 are detecting the customer 134, computers can track the customer 134 moving from sensor 170 to sensor 170 to ensure that the data from the multiple sensors are associated with a single individual. [0032] If during a later visit the customer 134 chooses to self-identify at any point in the store 101, the customer 134's previous movements around the store can be retroactively associated with the customer 134. For example, if a customer 134 enters the store 101 and is tracked by sensors 170 within the store, the tracking information is initially anonymous. However, if during a subsequent visit (or later during the same visit) the customer 134 chooses to self-identify, for example by entering a customer ID into the virtual display 120, or providing a loyalty card number when making a purchase at POS 150, the previously anonymous tracking data can be assigned to that customer ID. Information, including which stores 101 the customer 134 visited and which products 110 the customer 134 viewed, can be used with the described methods to provide deals, rewards, and incentives to the customer 134 to personalize the customer 134's retail shopping experience. [0115] The previous paragraph assumes that the sensors 170 identify customer 134 through the user of anatomical parameters that are related to a customer's body, such as facial or limb characteristics. Steps 1305 and 1310 can also be performed using sensors 170 that detect digital signatures or signatures from devices carried by the customer 134. For example, a customer's cellular phone may transmit signals containing a unique identifier, such as a Wi-Fi signal that emanates from a cellular phone when it attempts to connect to a Wi-Fi service. Technology to detect and identify customers using these signals is commercially available through Euclid of Palo Alto, Calif. Alternatively, the sensors 170 could include RFID readers that read RFID tags carried by an individual. The RFID tags may be embedded within loyalty cards that are provided by the retailer to its customers. In this alternative embodiment, steps 1305 and 1310 are implemented by detecting .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 10,523,546- a system for identifying, tracking and performing statistical evaluation on non-transactional user interactions with an online resource in order to create an audience of identifiable users and a metric indicating the likelihood that a user will response to a subsequent communication from a party associated with the online resource in the near future.
US Patent 10,140,641- computer-implemented methods and systems and more particularly relates to improving the efficiency and effectiveness of computing systems used in providing live on-line chat and other types of customer assistance.
US Patent Publication 2018/0253596- method for person re-identification using overhead view imaging.
US Patent Publication 2018/0040038- method of managing a plurality of spectators at an activity venue in a manner that improves an experience of the spectators at the activity venue. In particular, the present invention relates to tracking locations of participants, staff, equipment, and spectators at the activity venue, and providing the spectators with feedback to manage their locations for an improved participation experience (and providing the activity venue operator with feedback necessary to manage the spectator experience).
US Patent Publication 2017/0249669
Patent 9,230,272-  system for smart line routing using wireless beacons and more specifically to determining a user's path through a merchant location using wireless beacons to make decisions on an expected checkout time for the user and subsequent users.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689